Citation Nr: 1819931	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-09 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right knee disability.

2.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2011; a statement of the case was issued in February 2014; and a substantive appeal was received in March 2014.   

The Veteran presented testimony at a Board hearing in August 2017.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for a right knee disability and diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In March 2006, the RO denied the Veteran's petition to reopen a claim for service connection for a right a knee disability.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the March 2006 decision is neither cumulative nor redundant of the evidence of record at the time of the March 2006 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

CONCLUSIONS OF LAW

1.  The March 2006 RO rating decision denying the Veteran's petition to reopen a service connection claim for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014).

2.  Evidence received since the March 2006 RO rating decision is new and material; accordingly, the claim for service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017)

Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of service connection for a right knee disability was originally denied by way of a June 1969 RO decision.  The Veteran sought to have this claim reopened, but the RO denied the application to reopen by way of a March 2006 rating decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2017) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence on record at the time of the March 2006 denial included the service treatment records.  The RO had earlier (in June 1969) determined that the service treatment records were negative for a right knee condition (despite the fact that there were three treatment reports making reference to the Veteran's right knee) (STRs, 9/19/64, pgs. 7, 37, 38).  The RO noted, at that time, that the Veteran's separation examination was normal except for a right hand scar and "the history of a right knee condition).  

It is not clear whether the basis for the June 1969 denial was that the absence of evidence of a disability in service or the fact that the Veteran did not have a current disability.  The RO, in the March 2006 rating decision, found that no new and material evidence had been received to reopen the claim.  

Evidence received since the March 2006 rating decision includes a March 2013 VA examination report in which the examiner noted a diagnosis of mild-moderate degenerative joint disease.  It also includes a September 2012 lay statement from C.G. and J.G. in which they stated that in 1966 the Veteran was wearing a cast and could not drive.  

The Board notes that the Court has interpreted the language of 
38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the VA examination, along with the lay statement, constitutes new and material evidence.  As noted above, the RO previously denied the claim because either there was no evidence of a disability during service or because there was no evidence of a current disability.  The new evidence shows the existence of a current disability and that the Veteran sustained a right knee evidence in service.  This constitutes an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Board notes that RO letters dated September 2010 and October 2010 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

The claim for service connection for a right knee disability is reopened.


REMAND

Right knee

At the Veteran's August 2017 Board hearing, he testified that he injured his right knee when he when he slipped in the mud and down a slope into an embankment.  He stated that he was in a walking cast and laid up for six months.  He also stated that this had been documented.  He stated that following service he did not experience problems because he was not very active and he was going to college.  Once he embarked on a career, he became more active and began to experience problems.  He estimated that problems began between 1974 and 1976.  He treated pain with over the counter medication and sought treatment approximately 15 years ago.   

The Veteran underwent a VA examination in March 2013.  The examiner rendered a negative nexus opinion.  He noted a separation examination that was normal, except that the Veteran reported injuring his knee playing football in late 1967.  It resulted in occasional pain with strenuous activity.  At the March 2013 VA examination, the Veteran reported that after wrenching his right knee, he was provided with a knee immobilizer and Darvon for pain.  He was told to wear the immobilizer for 30 days.  The Veteran stated that after 30 days, he was feeling better.  Additionally, he did not feel that medical personnel were sufficiently interested in further studying the knee, so he left.  In rendering a negative nexus opinion, the March 2013 examiner stated that "although there is evidence in the [service treatment records] of minor trauma to the right knee, apparently in 1967 and 1968, there is no record of major trauma or an ongoing condition that resulted in a physically limiting profile."  

The Board notes that in addition to the separation examination (in which the Veteran reported injuring his right knee playing football in 1967), the service treatment records also reflect that he injured his right knee on ice in February 1968.  It was negative for a fracture or dislocation.  However, there was moderate effusion, limited range of motion, and tender medial and lateral aspect.  He was prescribed a splint, ice, and crutches.  He was seen again six weeks later, in April 1968.  He reported that he was doing well but there was still pain with flexion.  On examination, there was still slight patella clicking (STRs, 9/19/64, pgs. 7, 37-38).  In a July 1968 Report of Medical History, the Veteran continued to report a trick or locked knee (STRs, 6/7/16, p. 24).  He filed his original claim for service connection in January 1969.  None of these treatment reports or the reported symptoms were acknowledged by the March 2013 VA examiner.  Moreover, the prescription of crutches and a splint, and continued complaints in July 1968 and January 1969 appear to indicate that the injury was more than minor.  Finally, the Veteran testified that the examiner just asked some foolish questions and didn't pay attention to him (Hearing Transcript, p. 6).    

Consequently, the Board finds that another VA examination is warranted to determine the nature and etiology of the Veteran's right knee disability.

Diabetes

The Veteran has contended that he was exposed to asbestos, DDT, diesel, and other chemicals during service.  He further contends that these chemicals caused his diabetes.  He has submitted articles that support a possible causal nexus between exposure to these chemicals and diabetes (Web/HTML Documents, 1/20/11).  

The Board notes that there is no specific statutory guidance on asbestos-related claims.  Nor has the Secretary promulgated any regulations in regard to such claims. VA has issued a circular on asbestos-related diseases, however.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), provides guidelines for considering compensation claims based on exposure to asbestos. The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos- related information as M21-1, Part VI. The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities using the administrative protocols found in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

At the outset, the record does not contain information from which to conclude that the claimed exposures would fall under the typical circumstances of the Veteran's service.  It is noted that he was security policeman.  His contentions involve the claims that, while stationed in Montana, nearby farmers were spraying their fields with DDT.  The Board has no way of verifying this fact and it does not appear that the Veteran would have been in a position to have personal knowledge as to what specific civilian farmers were spraying on their fields.  Overall, then, the Board cannot here concede the claimed exposures.  Moreover, the record does not reflect that any efforts have been made to determine whether the Veteran was exposed to asbestos.  Additionally, the RO stated in its August 2016 supplemental statement of the case that "we are unable to verify the use of, and thus your exposure to DDT..."  However, it is not clear what efforts were made to verify possible exposure to DDT.  

The Board finds that the RO must attempt to verify the Veteran's alleged exposure to asbestos and DDT.  Any attempts at verification should be documented.

If exposure to asbestos or DDT is verified, the Veteran should be afforded a VA examination for the purpose of determining the nature and extent of the Veteran's diabetes.

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to verify the Veteran's alleged exposure to asbestos and DDT.  Any attempts at verification should be documented.

2.  If exposure to asbestos or DDT is verified, the Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the Veteran's diabetes.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to exposure to asbestos and/or DDT.  

The examiner should review the articles submitted by the Veteran regarding a causal relationship between diabetes and such chemical exposures (Web/HTML Documents, 1/20/11).  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of the Veteran's right knee disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to a February 1968 fall that resulted in use of crutches and a splint.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


